DETAILED ACTION
Response to Amendment
1.	This Action is in response to the Examiner’s Amendment attached hereto.  Claims 27-42 are still pending in the present application.

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail received from/during a telephone conversation with Michael Maddox, Attorney of Record, on 9/7/2021.

3.	The application has been amended as follows:
IN THE CLAIMS
Claim 27 (Currently Amended)

A method performed by a core network node, wherein the core network node, a transmission point and a wireless device operate in a wireless communications network, and wherein the method comprises:
managing at least one set of transmission points;
receiving, from the wireless device, a report including measurement information relating to a positioning reference signal transmitted from one transmission point out of the at least one set of transmission points and an index associated with the one transmission point;
mapping the measurement information to the one transmission point based on the received index and an association, which association associates the one transmission point to a respective index that is unique for the wireless device.

Claim 31 (Currently Amended)
A method performed by a wireless device, 
wherein the wireless device, a core network node and a transmission point operate in a wireless communications network, and 
wherein the method comprises:
obtaining, from the core network node, at least one set of transmission points to monitor for positioning reference signals;
receiving, from the core network node in assistance data, information associating, for each transmission point in the set, the transmission point with a respective index;
obtaining measurement information relating to a positioning reference signal transmitted from one transmission point out of the at least one set of transmission points; and
reporting, to the core network node, the measurement information and the index associated with the one transmission point to enable the network node to map the measurement information to the one transmission point based on an association of the one transmission point to a respective index that is unique for the wireless device.

Claim 35 (Currently Amended)

A core network node, wherein the core network node, a transmission point and a wireless device are configured to operate in a wireless communications network, and wherein the core network node comprises:
manage at least one set of transmission points;
receive, from the wireless device, a report including measurement information relating to a positioning reference signal transmitted from one transmission point out of the at least one set of transmission points and an index associated with the one transmission point;
map the measurement information to the one transmission point based on the received index and an association, which association associates the one transmission point to a respective index that is unique for the wireless device.

Claim 39 (Currently Amended)

A wireless device, 
wherein the wireless device, a core network node and a transmission point are configured to operate in a wireless communications network, and 
wherein the wireless device comprises:

obtain, from the core network node, at least one set of transmission points to monitor for positioning reference signals;
receive, from the core network node in assistance data, information associating, for each transmission point in the set, the transmission point with a respective index;
obtain measurement information relating to a positioning reference signal transmitted from one transmission point out of the at least one set of transmission points; and
report, to the core network node, the measurement information and the index associated with the one transmission point to enable the network node to map the measurement information to the one transmission point based on an association of the one transmission point to a respective index that is unique for the wireless device.


Allowable Subject Matter
4.	Claims 27-42 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 27-42 are allowed in view of the Examiner’s amendment made above. 

With respect to independent claim 27 and the teachings of the most pertinent prior art:
Belghoul, et al (US PG Publication 2016/0234645), hereafter Belghoul, still teaches a method performed by a core network node, wherein the method comprises:
managing at least one set of transmission points;
receiving, from the wireless device, measurement information and an index.

Ahn, et al (US PG Publication 2015/0223027), hereafter Ahn, still teaches a method performed by a core network node, wherein the method comprises:
mapping the measurement information to a transmission point based on the received index and an association, which association associates the transmission point to a respective index that is unique for the wireless device.

However, Belghoul and Ahn, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 27, including:
with respect to claim 27, a method performed by a core network node, wherein the method comprises:

mapping the measurement information to the one transmission point based on the received index and an association, which association associates the one transmission point to a respective index that is unique for the wireless device.

With respect to independent claim 31 and the teachings of the most pertinent prior art:
Belghoul still teaches a method performed by a wireless device, 
wherein the wireless device, a core network node and a transmission point operate in a wireless communications network, and 
wherein the method comprises:
obtaining, from the core network node, at least one set of transmission points to monitor for positioning reference signals;
receiving, from the core network node in assistance data, information associating, for each transmission point in the set, the transmission point with a respective index;
obtaining measurement information relating to a positioning reference signal transmitted from one transmission point out of the at least one set of transmission points.

reporting, to the core network node, the measurement information and the index associated with the one transmission point to enable the network node to map the measurement information to the transmission point.

However, Belghoul and Ahn, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 31, including:
with respect to claim 31, a method performed by a wireless device, wherein the method comprises:
reporting, to the core network node, the measurement information and the index associated with the one transmission point to enable the network node to map the measurement information to the one transmission point based on an association of the one transmission point to a respective index that is unique for the wireless device.

With respect to independent claim 35 and the teachings of the most pertinent prior art:
Belghoul still teaches a core network node, wherein the core network node, a transmission point and a wireless device are configured to operate in a wireless communications network, and 

a memory and one or more processors, the memory storing computer program code that is executable by the one or more processors, whereby the network node is configured to:
manage at least one set of transmission points; and
receive, from the wireless device, measurement information and an index.

Ahn still teaches a core network node configured to:
map the measurement information to a transmission point based on the received index and an association, which association associates the transmission point to a respective index that is unique for the wireless device.

However, Belghoul and Ahn, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 35, including:
with respect to claim 35, a core network node configured to:
receive, from the wireless device, a report including measurement information relating to a positioning reference signal transmitted from one transmission point out of the at least one set of transmission points and an index associated with the one transmission point;
map the measurement information to the one transmission point based on the received index and an association, which association associates the one transmission point to a respective index that is unique for the wireless device.
independent claim 39 and the teachings of the most pertinent prior art:
Belghoul still teaches a wireless device, wherein the wireless device, a core network node and a transmission point are configured to operate in a wireless communications network, and 
wherein the wireless device comprises:
a memory and one or more processors, the memory storing computer program code that is executable by the one or more processors whereby the wireless device is configured to:
obtain, from the core network node, at least one set of transmission points to monitor for positioning reference signals;
receive, from the core network node in assistance data, information associating, for each transmission point in the set, the transmission point with a respective index;
obtain measurement information relating to a positioning reference signal transmitted from one transmission point out of the at least one set of transmission points.

Ahn still teaches a wireless device is configured to:
report, to the core network node, the measurement information and the index associated with the one transmission point to enable the network node to map the measurement information to the transmission point.


with respect to claim 39, a wireless device configured to:
report, to the core network node, the measurement information and the index associated with the one transmission point to enable the network node to map the measurement information to the one transmission point based on an association of the one transmission point to a respective index that is unique for the wireless device.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building

Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/FRANK E DONADO/
Examiner, Art Unit 2641






/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641